       Case 19-10276 Doc     47 Filed 07/24/19 Entered   08/05/19 16:28:17
                   Desc     Main Document           Page  1 of 2
                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF VERMONT


                                                                                     Filed & Entered
                                                                                        On Docket
                                                                                       July 24, 2019
 ________________________________
 In re
 HERMITAGE INN REAL ESTATE                                             Chapter 11
 HOLDING COMPANY, LLC,                                                 Case # 19-10214
                  Debtor.                                              Jointly Administered

 ________________________________
 In re
 HERMITAGE CLUB, LLC,                                                  Chapter 11
                   Debtor.                                             Case # 19-10276
_________________________________

                                        ORDER
 (1) MODIFYING ORDER ENTERED ON JUNE 28, 2019, WITH RESPECT TO DATE OF ORDER OF RELIEF
             (2) MODIFYING COMMENCEMENT OF CASE NOTICE ENTERED JULY 5, 2019,
             WITH RESPECT TO DEADLINE FOR THE FILING OF PROOFS OF CLAIM, AND
         (3) SETTING DEADLINE FOR DEBTORS TO FILE CONSOLIDATED LIST OF CREDITORS

                                             Order for Relief
      On June 28, 2019, this Court entered an Order (doc. # 110), based on the hearing held on June 25,
2019, and the joint stipulation filed on June 27th for, among other things, entry of an order for relief
under chapter 11 in the Hermitage Inn Real Estate Holding Company, LLC (“HIRECHO”) case and
consolidation of that case with HIRECHO’s chapter 11 case then pending in the U.S. Bankruptcy Court
for the District of Connecticut. At the June 25th hearing, this Court indicated the Order for Relief in
these cases would be the date the involuntary cases were filed, May 22, 2019. Pursuant to Bankruptcy
Rule 9024 (incorporating Fed. R. Civ. P. 60), and recognizing that use of that date will reduce the time
period for filing claims, THE COURT FINDS cause to modify that Order for Relief date, in these
jointly administered cases, to the date these involuntary chapter 7 cases converted to chapter 11.
                                     Proof of Claim Filing Deadlines
      In light of the change of the Order for Relief date, and the requirements of Bankruptcy Rules
3002 and 3003, and 11 U.S.C. § 502(b)(9), THE COURT FINDS the deadline for proofs of claims, and
the Commencement of Case notice setting forth that deadline, in these jointly administered cases, must
also be modified.
       Case 19-10276 Doc             47 Filed 07/24/19 Entered                  08/05/19 16:28:17
                   Desc             Main Document           Page                 2 of 2



                                     Consolidated List of Creditors
      Pursuant to Vermont Local Bankruptcy Rule 1015-1(b)(2), the Debtors in jointly administered
cases are required to file a consolidated master mailing list within seven days of the entry of the order of
joint administration. That has not yet been filed in this case and is necessary to effective noticing in the
jointly administered cases.
      Therefore, IT IS HEREBY ORDERED that
   1. the June 28, 2019 Order (doc. # 110) is modified to designate that the effective date of the
       conversion of these involuntary cases from chapter 7 to chapter 11, as well as the date for the
       Order for Relief in these (now jointly administered) cases, is June 28, 2019;
   2. the deadlines for the filing of proofs of claims in these (now jointly administered) cases are
       (a) November 1, 2019 for all claims other than claims of a governmental unit, and
       (b) December 26, 2019 for all claims of a governmental unit;
   3. the Debtors are directed to file a consolidated master mailing list, pursuant to Vt. LBR 1015-
       1(b)(2), by 4:00 P.M. on July 25, 2019; and
   4. the Clerk of Court is directed to issue a modified Notice of Commencement of Case in these
       jointly administered cases, including the foregoing modified information, forthwith.
       SO ORDERED.

                                                                      _______________________
July 24, 2019                                                         Colleen A. Brown
Burlington, Vermont                                                   United States Bankruptcy Judge
